DETAILED ACTION
This communication is responsive to the application and claim set filed December 20, 2019, and the Response to Restriction Requirement filed August 26, 2022.  Claims 1-19 are currently pending.
The Restriction Requirement dated June 27, 2022 is WITHDRAWN.  Applicant’s arguments are persuasive.  Claims 1-19 are under examination.
Claims 1-5, 9, 13-15, and 19 are ALLOWED.
Claims 6-8, 10-12, and 16-18 are REJECTED under 35 USC 112, but otherwise contain allowable subject matter.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As noted above in paragraph 2, the June 27 Requirement for Restriction is withdrawn.  Claims 1-19 are under examination.

Claim Objections
Claims 4 and 15 are objected to because of the following informalities:  
For clarity, the polymer abbreviations (e.g., SBR, NBR, etc.) should be defined.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8, 10-12, and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 6 and 10, the phrase "adventageously" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 7, the phrase "preferably essentially " renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claims 8, 12, 16, and 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Regarding claim 11, it is not clear how the perfluoropolymer (micro)powders “are used.”

Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)

Allowable Subject Matter
Claims 1-5, 9, 13-15, and 19 are allowed.  Claims 6-8, 10-12, and 16-18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present claims contain allowable subject matter in view of the closest prior art reference, Lehmann et al. (WO 2005/042599).  Lehmann teaches an elastomer coated with a modified perfluoropolymer.  However, as persuasively discussed in Applicant’s Response to Restriction Requirement, the process of Lehmann differs from the present invention in that the modified perfluoropolymer is bonded to the elastomer via a “reactive conversion” through melt bonding.  This process results in the perfluoropolymer being distributed through the elastomeric matrix that is affected by the melt bonding.  Thus, unlike the perfluoropolymers of the claimed plastic surfaces, the perfluoropolymers of Lehmann are not present merely on the surface of the plastic surfaces, but embedded within the polymer matrix.  Because both the claimed process and claimed modified plastic surfaces differ from the prior art, the claims contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763